                Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 1 of 9


                             UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF COLUMBIA

NORMAN WILLIAMS and DIANE HOWE,
as Legal Representatives for J.H., 5802 Dade
Street, Capitol Heights, MD 20743; KEVIN
ATTAWAY and JAMEL BLAKELEY, in
Washington, DC,

                       Plaintiffs,
                                                                     Case No. __________
ROMARM S.A., Manufacturer, Importer
and Distributor of Semiautomatic Assault
Weapon WASR10, Ser. No. CA4376-70
Serve: Marius Ioana, Gen. Mgr.
Bd. Timisora nr. 5B,
Sector Bucharist Romania 061301,

                       Defendant.


                           SECOND AMENDED COMPLAINT

       Plaintiffs file their Second Amended Complaint in conjunction with their re-filed Amended

Complaint here as follows:

                              BACKGROUND and TOLLING

       1. The above case was dismissed, without prejudice, from the United States Court of Appeals

in the Second Circuit, as unpublished docket number 17-3983, mandated on December 28, 2018. It

affirmed the dismissal of this case, without prejudice, by the District of Vermont for lack of subject

matter jurisdiction against Romarm S.A. (Romarm) based on the Foreign Sovereign Immunities Act

(FSIA), 28 U.S.C. Sec. 1605 (a) (2);

       2. Plaintiffs, Williams, et al., (Williams) timely re-file this action to comply with 28 U.S.C.

Sec. 1367(d) to toll the District of Columbia Assault Weapon Manufacturing Strict Liability Act (SLA)

with the District of Columbia’s (District’s) residual 3 year statute of limitations. D.C. Code 12-301(8);

                       SUBJECT MATTER JURISDICTION and VENUE

       3. Subject Matter jurisdiction is brought under 28 U.S.C. Sec. 1330, with venue uniquely

                                                    1
                  Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 2 of 9


found in the District Court for the District of Columbia through 28 U.S.C. Sec. 1391(b)(3).

          4. The Second Circuit’s dismissal, without prejudice, was narrowly decided on one of three

jurisdictional clauses of the FSIA available to assert subject matter jurisdiction. The circuit court

affirmed, on appeal, that defendant, Romarm S.A’s (Romarm’s), sale and importation of its assault

weapons into the United States, eventually causing death and bodily injuries to Plaintiffs, violating

the District’s SLA, had not “direct[ly] effect” the United States. (Clause 3 of 28 U.S.C. Sec. 1605

(a)(2).

          5. Second Circuit’s Opinion failed to implicate Clause 1 of the FSIA, asserting subject

matter jurisdiction when “[c]ommercial activity carried on by such state [has] substantial contact

with the United States.” (emphasis added). Yet, the legislative history of Clause 1 of the Act, from the

House Judiciary Report, accompanying the bill that became the FSIA, specifically describes defendant,

Romarm’s commercial dealings with its U.S. counterpart, Century Arms International, Inc. (Century),

as prototypical commercial activity requiring an exception to sovereign immunity, as it involves

“import-export transactions involving sales to, or purchases, from, concerns in the United States.”

Reprinted in (1976) U.S. Code Cong. & Admin. News 6604, 6615. Romarm’s “importations” were

pled throughout the Plaintiffs’ initial and amended complaints cited elsewhere.

          6. Romarm’s weapons’ imports to the United States also follows the law of this case, having

been previously established that personal jurisdiction exists over Romarm, as ordered by the court in

transferring this case to the District of Vermont on the basis of its imports:

                           This court is thus satisfied that Plaintiffs have made a
                            prima facie showing of both a regular course of sales
                           into Vermont and a specific effort to target the state of
                           Vermont. Doc. 67-1, at 3

          Under well-established legal guidance and precedent, personal jurisdiction operates hand-in-

glove with subject matter jurisdiction as they are found to be “inextricably intertwined”. Such

“intertwin[ing] directs the FSIA, through 28 U.S.C. Sec. 1603(e), that commercial activity is carried on


                                                      2
                 Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 3 of 9


by a foreign state and that its activity has “substantial contacts” with the United States, even the whole

US for that matter, and this cause of action is “based upon” that commercial activity.

         7. The District of Maryland’s Transfer Order to the District of Vermont, pursuant to Section

1406(a), found defendant’s “purposeful availment” to its exclusive distributor, Central, in a

continuous course of business dealings during a decade of multi-million dollars in sales, which led to

the events of this lawsuit: Romarm’s imported semi-automatic assault weapon, WASR10, being

“discharged” in violation of the District’s Strict Liability Act (SLA) causing death and bodily injuries

to the Plaintiffs. C.A. No: TDC-14-3124 (January 9, 2017) Doc. 67-1, at 3 (“[Romarm] regularly sells

and ships firearms directly into Vermont.”)

                                FSIA: ACCESS TO AMERICAN COURTS

         8. Having so thoroughly “invoke[ed] the benefits of (American) laws, Hanson v. Denckla,

357 U.S. at 253, Romarm would have every “reason to expect to be haled before a court” here. Shaffer

v. Heitner, 433 U.S. at 216. McGee v. International Life Ins. Co., 355 U.S. 220, 223 (1957) the

court noted that one of the FSIA’s objectives was “to ensure specifically that ‘our citizens will have

access to the courts.’” (House Report, note 8, at 6, reprinted in 1976 U.S. Code Cong. & Ad. News, at

6605.)

         9. The District’s SLA, D.C. Code, Sec. 7-2551.01, et seq. [District of Columbia’s Assault

Weapons Manufacturing Strict Liability Act], is the sole basis upon which the plaintiffs’ actions rely,

holding

                manufacturer, importer, or dealer of an assault weapon … strictly
                liable in tort, without regard to fault, or proof of defect, for all direct
                and consequential damages that arise from bodily injury or death if
                the bodily injury or death proximately results from the discharge of
                the assault weapon … in the District of Columbia.” (emphasis added).

   10. As the SLA evidences, its language is directed solely to the nature and characteristics of

assault weapons as abnormally dangerous and directs liability only toward these dangerous devices and



                                                      3
                 Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 4 of 9


not liability toward independent actors, couriers, or those who may “discharge” semiautomatic assault

AK-47 style weapons in its jurisdiction. This interpretation is bolstered by District of Columbia v.

Beretta, 847 A.2d 1127 (D.C. 2004) (en banc) and Heller, et al., v. District of Columbia, 670 F.3d

1244, 1264 (D.C. Cir. 2011). (As the SLA was enacted to protect District’s residents, tourists, etc., in

the nation’s capitol, from the abnormally destructive nature and characteristics of assault weapons

flooding the District of Columbia, finding the SLA as the statutory method to hold “manufacturers,

importers and dealers” legally accountable for weapons that cannot be properly controlled from

entry to the District.

        11. The SLA was enacted into law by voter referendum, signed into law by the Mayor of the

District and approved without congressional veto. It is the unique characteristics of an AK-47 style

semiautomatic assault weapon, and its repeater device, allowing for its rapid fire, and its unique ability

to disburse fire errantly into crowds, striking its targets with large multiple projectiles, causing

traumatic organ damage hastening death and paralyzing injuries.

                         LOCUS DELICTI IS DISPOSITIVE FOR SMJ

        12. Locus delicti is dispositive for subject matter jurisdiction, through FSIA’s Sec. 1605(a)(2),

as the locus of injury and death to the plaintiffs occurred within the United States, in the District of

Columbia, due to the “discharge” of defendant’s weapon there, subject matter jurisdiction is satisfied

minimally through Clause 1, if not Clause 3 (by “direct effect”), of Sec. 1605(a)(2). Doc. 50-1, pars. 9,

30, 32-33, 36, 38, 40. [8/17/15] (references to Amended Complaint pleading Clause 1 “manufacturing”

and “importation” by defendant, Romarm.)

                               DUE PROCESS GUARANTEE

        13. Moreover, subject matter jurisdiction, pursuant to the FSIA would not violate the Due

Process Clause of the Fifth Amendment, as “minimum contacts” are satisfied by the law of the case,

personal jurisdiction. Concurrently, Romarm’s grant of due process carries also legal accountability



                                                      4
                 Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 5 of 9


to the laws of the states. FSIA, 28 U.S.C. 1606, holds that “foreign states are to be held liable in the

same manner and to the same extent as a private individual under like circumstances.”

                                  IMPLICIT WAIVER

        14. Notwithstanding sovereign immunity protections afforded Romarm as a state entity, it has

implicitly waived its jurisdictional defenses when it filed a responsive pleading to the Plaintiffs’

original complaint in the former case, without raising a sovereign immunity defense, to the Superior

Court and Plaintiffs’ attorney on 10/25/2011. Doc. 50-1, Pars. 9-13, claiming on its merits: “[f]rom the

establishment of the company until now, ROMARM supplied … weapons for civilian use in the U.S.

market[]”) and offering to resolve the matter if it was determined that its weapon was involved. Doc.

56, at p. 2. See Ex.A (Waiver source: H.R. Rep. No. 94-1487, 94th Congress, 2d Sess. 13, reprinted in

1976 U.S. Code Cong. & Admin.News, pp. 6604, 6617.)

        15. Under the FSIA, Romarm weapon imports are sold to the United States, as a whole, and its

sales and imports are not limited to a particular state, making it legally accountable under our federal

system of laws of this country, including its states, once service was made, under Sec. 1608 of the Act

(which particularly references the entire United States.)

        16. By selling its assault weapons, unrestricted, for civilian use throughout the entire United

States, it subjected its weapons to the legality of every jurisdiction, including that of the District, at

issue, not whether they were “sold” to the District, but the fact they entered the District, making it

legally responsible on the merits, if not jurisdiction over this case. Justifiably, the plaintiffs have an

“interest in obtaining convenient and effective relief” and it can only be obtained in the courts of this

country. World-Wide Volkswagon, 444 U.S. at 292.

        17. It is time, after nearly eight (8) years in search for jurisdiction, that this court act to protect

the citizens of this country, who are deceased or injured by abnormally dangerous products, which the

District of Columbia has constitutionally seen fit to abolish and finally determine this case on its



                                                       5
                Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 6 of 9


merits. To not do so, the foreign state agent and instrumentality, heavily involved in the vast market of

the U.S., escapes scot free like no other citizen, when a law of these United States holds every person,

whether foreign or domestic, equally liable under our Constitution and its state laws.

Dated: January 24, 2019

                                      Law Office of Daniel Wemhoff
                                      /s Daniel Wemhoff
                                      Daniel Wemhoff, esq.
                                      9601 Southbrook Dr. E215
                                      Jacksonville, FL 32256
                                      (703) 589-2199
                                      danwem@yahoo.com




                                                    6
Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 7 of 9




           Exhibit A




                           7
Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 8 of 9




                           8
Case 1:19-cv-00183 Document 1 Filed 01/25/19 Page 9 of 9




                           9
